Citation Nr: 0111080	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-02 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for seizures 
prior to February 21, 1974.

2.  Entitlement to a rating in excess of 10 percent for 
seizures prior to September 28, 1998.

3.  Entitlement to an increased rating for seizures, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1969.

By a rating action, dated in October 1969, the Veterans 
Administration (now the Department of Veterans Affairs, 
hereinafter VA) Regional Office (RO) in Cleveland, Ohio, 
denied the veteran's claim of entitlement to service 
connection for a seizure disorder.  The veteran was 
notified of that decision, as well as his appellate 
rights; however, he did not submit a Notice of 
Disagreement with which to initiate the appellate 
process.  Accordingly, that decision became final.  
38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. § 19.118(a) 
(1969).

By a rating action, dated in September 1998, the RO found 
that its October 1969 decision had been clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West Supp. 
1998); 38 C.F.R. § 3.105(a) (1998).  As a result, it 
granted entitlement to service connection for a seizure 
disorder and assigned a noncompensable rating, effective 
September 13, 1969.  The RO ultimately increased that 
rating to 10 percent, effective February 21, 1974, and to 
20 percent, effective September 28, 1998.  The veteran 
disagreed with those ratings, and this appeal ensued.


REMAND

In a statement, received in October 1998, the veteran 
reported that following a seizure in 1970, he had been 
fired from his job at Main Auto Parts in Dayton, Ohio.  
No evidence has been requested from Main Auto Parts to 
substantiate that incident.
In statements (each set forth on VA Form 9) dated in 
October 1997 and August 1999, the veteran variously 
requested a hearing to be held at the RO before a 
traveling member of the Board of Veterans' Appeals 
(Board) and a hearing to be held before a Board member at 
the Board's offices in Washington, D.C.  There is no 
evidence that the veteran ever withdrew either request, 
nor is there any evidence that either hearing was ever 
scheduled.

On VA Form 9, received in January 1999, the veteran 
indicated that he did not wish to appear personally at 
hearing before a member of the Board.

Finally, the Board notes that the veteran has not had a 
VA neurologic examination to evaluate the nature and 
extent of his service-connected seizure disorder.

During the pendency of the appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, that law eliminated the concept of a 
well-grounded claim, redefined the obligations of the VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a 
claim that is not well grounded.  The change in the law 
was applicable to all claims filed on or after the date 
of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
In addition, because the VA regional office (RO) has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially 
prejudicial to the appellant if the Board were to proceed 
to issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 

In light of the foregoing, the Board is of the opinion 
that additional development of the record is necessary 
prior to further appellate consideration.  Accordingly, 
the case is remanded for the following actions:

1.  The RO should contact the veteran 
and ask whether he still wishes to 
have a hearing in conjunction with 
his appeal.  If so, the RO should 
take appropriate action to see that 
such a hearing is scheduled.  In so 
doing, the RO must determine the type 
of hearing requested by the veteran, 
e.g., a hearing at the RO before a 
local hearing officer; a hearing at 
the RO before a traveling member of 
the Board; a hearing before a member 
of the Board at the Board's offices 
in Washington, D.C.; or a video 
conference with a member of the 
Board.  

2.  The RO should contact the veteran 
and request that provide a history of 
his employment since service, 
including, but not limited to, the 
name and address of his present 
employer and of any former employers.  
Such former employers must include 
Main Auto Parts in Dayton, Ohio.  
After acquiring all necessary 
authorization from the veteran, the 
RO should contact the veteran's 
employer and any former employers and 
request copies of all documents 
associated with time lost or other 
job-related difficulty associated 
with the veteran's service-connected 
seizure disorder.  Such documents 
should include, but are not limited 
to, records associated with any 
termination of the veteran's 
employment; medical records; 
attendance records; job descriptions; 
duty limitations; job changes; 
reports of disciplinary action; 
counseling statements; customer 
letters; reports of workman's 
compensation claims or claims for 
other disability benefits; reports of 
vocational rehabilitation or 
training; and reports of state and/or 
union involvement.  If the 
employer/former employer does not 
have such documents, the RO should 
request that the employer/former 
employer provide a statement on 
business letterhead stationary 
addressing the foregoing concerns.  
Failures to respond or negative 
replies to any request should be 
noted in writing and associated with 
the claims folder.

3.  The RO should request that the 
veteran provide the names, addresses, 
and approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to a compensable rating 
for seizures prior to February 21, 
1974; entitlement to a rating in 
excess of 10 percent for seizures 
prior to September 28, 1998; and 
entitlement to an increased rating 
for seizures, currently evaluated as 
20 percent disabling.  After 
obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  The RO should also 
request that the veteran provide any 
additional relevant medical records 
he may possess.  Failures to respond 
or negative replies to any request 
must be noted in writing and 
associated with the claims folder.

4.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for a neurologic examination 
to determine the type and frequency 
of the veteran's service-connected 
seizures.  All indicated tests and 
studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner so 
that the relevant medical history may 
be reviewed.  

5.  When the requested actions have 
been completed, the RO should 
undertake any other indicated 
development and then readjudicate the 
issues of entitlement to a 
compensable rating for seizures prior 
to February 21, 1974; entitlement to 
a rating in excess of 10 percent for 
seizures prior to September 28, 1998; 
and entitlement to an increased 
rating for seizures, currently 
evaluated as 20 percent disabling.  
In so doing, the RO must ensure that 
it complies with the recently enacted 
Veterans Claims Assistance Act of 
2000.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case on 
all issues remaining in appellate 
status and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to 
the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to the 
final disposition of any issue.  The veteran need take no 
action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any 
additional evidence and/or argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on 
the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



